Title: To Benjamin Franklin from François Steinsky, 3 August 1783
From: Steinsky, François
To: Franklin, Benjamin


          
            Monsieur,
            Prague le 3me. d’Aoust 1783.
          
          Il y a peu des plaisirs réélles égaux à celui, que me faisoit la recette de Vos
              lines; cela m’etoit un vrai
            soulagement dans une maladie que je souffrois alors.
          Je Vous remercie des louanges que Vous avez la bonté de faire de nos manufacturiers par
            raport a une petite chose, a la quelle
            hors la bonne volonté il n’y a rien qui merite d’etre regardé de Vous.
          Le grand degré de la chaleur effectué par l’air déphlogistiqué soufflé sur des charbons
            est tres remarcable, et pourra aussi bien que la corde sans fin, si elle est applicable en grand, etre d’une
            grande utilité aux mines. Chez nous on donne tres peu aux études de la Physique, comme
            sur tout aux sciences, et ce qui s’en fait c’est pour la plupart par des particuliers
            amateurs. Mr. Renner professeur de Mechanique a notre école, a essaye une Harmonique
            selon Votre modele, et il y a tres bien reussi, méme il
            a raffiné quelques petites choses. p. exempl. le mouvement qu’il peut retarder ou
            accelerer tres egalement moyennant quatre courbes. Aussi traite il cet instrument divin
            avec beaucoup d’agilite jusque a des tremblements qu’il sait produire. De l’Italie j’ai des
            nouvelles, que Mr. Landriani a Milan a inventé des Barometres, Thermometres,
            Hygrometres, Electrometres &c. qui marquent par l’application d’un creyon d’eux
            memes avec la plus grande exactitude leurs degrées. Il donne sur ce soujet une petite
            ouvrage au jour. Quelques lieues d’ici
            on a trouvé dans un carriere une monnoie polonoise du 15me siecle parfaitement enfermée
            dans une pierre. Je l’ai vue, la decouverte est si extraordinaire, que je ne scais pas
            m’empecher d’en faire inserer la description a un des journaux de Physique.— Je me souviens de Vous etre redevable de la
            vraie raison que l’Auteur de la description d’une revolution au bord de l’Elbe qui a
            formé une novelle colline, dont j’avois l’honneur de Vous parler; Il dit que l’humidité de la pluie continue de
            cette anné 1770 a pénétrée dans une profondeur considerable, ou elle causoit
            l’effervescence de l’acide nitreux avec des sels urineux, dont ces
            terres la sont bien impregnées, et que cela s’est fait accordant a peu près aux essais
            de Mr. Maud dans ses Philosophical transactions No. 318. Dictionaire de
              l’Enciclopedie.
          Enfin sommes nous aussi assez heureux de posseder Vos belles Ouvrages en notre langue
            Mr Walther libraire de la cour a Dresde a soigné l’edition, il m’a prié de Vous faire
            son tres humble compliment en Vous assurant de la grande éstime qu’il a pour Vous, comme
            aussi Mr. Wenzel le traducteur, un amateur de Physique. Ces ouvrages cependant ne sont pas encore
            complettes parce qu’il y manque encore ce tome de Miscellanious Worcks, que j’avois
            l’honneur de presenter de Votre part a Mr. Martinelli a
              Florence, et peut etre quelque autre
            qui a pu sortir depuis, de Votre fertile plume. Nous osons donc Vous prier de nous en faire part quand Vous
            donnez quelque chose au Public, car nos libraires ont peu de commerce avec ceux de
            Paris, sur tout en matière de Physique.
          Avant quelques mois, Mr. de Born a
            Vienne me marquoit qu’on l’avoit assuré de ce que Vous voudriez faire une voyage par
            l’Italie, ce que nous procureroit peut etre le plaisir de Vous voir. J’ai l’honneur de
            Vous assurer que par tout Vous seriez reçu avec une éstime et joie peu commune.
          Si les voeux d’un particulier Vous pourroient etre de quelque consideration le miens ne
            seroient certainement pas les moindres. Car ce n’est que de peur d’offenser Votre modestie que je n’ose pas laisser le cours a ma
            plume de Vous marquer la gratitude, et la parfaite veneration dont mon coeur est rempli
            vers le liberateur d’une grande partie de l’univers qui surement est un des plus grands
            hommes que le monde a eu, et de qui la posterité la plus eloignée repetera:
          Eripuit cœlo fulmen, sceptrumque tirannis.
          Je suis vraiment heureux d’avoir connu ce grand génie— Le ciel qui a conduit Vos
            heureuses demarches jusque a ce but Vous conserve, et Vous assiste dans Vos sages
            dessins afin que Vous voyez achevé ce grand ouvrage que Vous avez si avantageusement
            commencé. Oh le heureux peuple, qui est le seul dans l’histoire du monde qui est
            susceptible de la plus parfaite felicité d’etat; car quel peuple se pouvoit jamais dire:
            nous voici dans le moment de choisir un gouvernement qui nous est le meilleur? Quel
            peuple avoit jamais a sa tete des heros et des Legislateurs, qui mieux que Cæsar, Licourg et Solon eussent pu profiter des defautes(?) que
            l’histoire et l’etat present des impires du monde leur livre?
          Pour moi je Vous prie Monsieur de conserver toujours
            votre amicable bienveillance, que je souhaite de meriter, et je ne manquerai pas, comme
            Vous voyez que je fais, de Vous écrire de tems en tems, selon Votre permission. Cependant j’ai l’honneur d’etre avec
            l’estime la plus parfaite Monsieur Votre tres humble,
            tres obeissant serviteur
          
            F. Steinsky.
          
          
            J’ose Vous ajouter comme à un amateur de Musique quelques Melodies
              de nos meilleurs Maitres que j’ai fait graver pour un livre de cantiques dont on m’a
              chargé de faire la compilation, a l’usage des écoles, et du Public.
          
         
          Notation: Steinsky 3 Août 1783
        